Citation Nr: 1100228	
Decision Date: 01/04/11    Archive Date: 01/11/11

DOCKET NO.  07-24 746	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for right bundle 
branch block.

2.  Entitlement to service connection for coronary artery disease 
with stress induced angina.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1961 to August 
1965, and had additional service in the United States Navy 
Reserve.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2007 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.

The Board notes that the Veteran requested a travel Board hearing 
in connection with the current claims.  The Veteran subsequently 
withdrew his request for a travel Board hearing in statements 
received in September and November 2007.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran's application to reopen his previously denied claim 
of entitlement to service connection for right bundle branch 
block and the Veteran's claim of entitlement to service 
connection for coronary artery disease with stress induced angina 
must be remanded for further action.

In this case, the Board notes that, where a Veteran requests to 
reopen a previously denied claim of entitlement to service 
connection, 38 U.S.C.A. § 5103(a) requires that VA issue a notice 
letter that describes what evidence would be necessary to 
substantiate that element or elements required to establish 
service connection that were found insufficient in the previous 
denial.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).

In September 1994, the Veteran was denied service connection for 
right bundle branch block.  In July 2006, the Veteran filed a 
claim of entitlement to service connection for right bundle 
branch block.  In October 2006, the Veteran was informed of the 
elements necessary to sustain his claim of entitlement to service 
connection for right bundle branch block, but was not informed of 
the bases for the prior denial and the evidence needed to reopen 
this claim.  As such, this issue must, unfortunately, be 
remanded.

Private treatment records regarding the Veteran's heart from 
Cardiology South, dated in May 1993, have been associated with 
the claims file.  Subsequently, the Veteran has submitted EKG 
readings from Dr. B. dated in September 2005 and June 2006, and a 
report of a graded exercise tolerance test performed at Sacred 
Heart Hospital, dated in August 2007.  These records reveal that 
the Veteran has received additional treatment for his heart 
disorder.

VA is required to make reasonable efforts to help a claimant 
obtain records relevant to his claim, whether or not the records 
are in Federal custody.  See 38 U.S.C.A. § 5103A(b)(1) (West 
2002); 38 C.F.R. § 3.159(c)(1) (2010).  Thus, the AMC should, 
after obtaining proper authorization, attempt to obtain all 
identified private treatment records pertaining to treatment for 
the Veteran's heart disorder.

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a letter that complies 
with the notification requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  The letter should explain, 
what, if any, information and (medical and 
lay) evidence not previously provided to VA 
is necessary to substantiate the Veteran's 
claim.  The letter should indicate which 
portion of the evidence, if any, is to be 
provided by the Veteran and which portion, 
if any, VA will attempt to obtain on his 
behalf.  The letter must also state the 
basis of the prior denial (September 1994) 
and indicate what evidence is necessary to 
substantiate that element or elements 
required to establish service connection 
that were found insufficient. 

2.  Contact the Veteran and request that he 
identify the names, addresses and 
approximate dates of treatment for all 
health care providers, VA and private, who 
may possess additional records pertinent to 
his claim.  After securing the proper 
authorization, attempt to obtain and 
associate with the claims folder all 
identified treatment records, including the 
records of the Veteran's treatment by Dr. 
B., Cardiology South, and Sacred Heart 
Hospital.

3.  Then, after conducting any further 
development deemed warranted, readjudicate 
the appeal.  If the benefits sought on 
appeal are not granted, the AMC should 
issue a supplemental statement of the case 
and provide the Veteran and his 
representative an opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

